BRATTON, Circuit Judge.
The Chicago & North Western Railway Company, a eoiporation organized under the laws of the state of Illinois, hereinafter called plaintiff, instituted this aetion against the respective treasurers of Converse, Fremont, Na-trona, and Niobrara counties in Wyoming, hereinafter called defendants, to enjoin them from collecting the full amount of tax levied against its property for the year 1931.
Plaintiff alleged that it submitted a return of its property subject to tax, containing the information required by law; that thereafter the state board of equalization of Wyoming fixed the value of the property at $7,881,003.-94; that such sum was $2,031,433.94 in excess of the actual value; that for more than ten years preceding the institution of the suit, its property throughout the state had been intentionally and systematically valued much higher than that of other taxpayers; that during such period about 20 per cent, of the property throughout the state properly subject to tax had been omitted from the tax rolls; and that in consequence of such aetion plaintiff suffers a discrimination in violation of its rights under the Fourteenth Amendment to the Constitution of the United States, guaranteeing equal protection of the laws. It charged that the tax asserted by the four counties, computed on their respective allocations of such excessive valuation, is: Converse, $40,012.27; Fremont, $48,223.02; Natrona, $47,701.82; Niobrara, $32,639.01; that based upon a valuation uniform with that placed on property throughout the state, the tax due such counties would be: Converse, $24,025.37; Fremont, $28,933.81; *528Natrona, $28,621.09 ;• Niobrara, $19,583.41; that it had tendered the counties one-half of the respective sums properly due and payable; that it stood ready and willing to pay such other amounts, if any, as and when the court should determine the same to be due and payable, and that unless prevented from doing so, the defendants would distrain and sell its property for the taxes thus illegally imposed.
Defendants challenged the jurisdiction of the court; they denied excessive valuation of plaintiff’s property; they asserted that it was valued more than $4,000,000 under its actual value, and they denied the alleged discrimination.
Judgment was rendered, reducing the value of the property by $1,602,468.90; the tax was computed on the corrected value; the apportionment was made to the four counties; and defendants were enjoined from enforcing collection of any tax in excess of the amount thus determined to be due.
The first question presented for onr consideration relates to the jurisdiction of the District Court to grant equitable relief. It is asserted that under relevant statutes of the state (quoted in note 1)1 a plain and adequate remedy at law is provided. The remedy is to pay the tax, submit to the board of county commissione3s an application for its refund, and if that is denied, institute a suit in the District Court for its recoveiy. Recourse to equity cannot be had if there is a plain, adequate, complete, and efficient remedy at law. Section 384, title 28 USCA. Decisions so holding are without number.
The mere illegality of a tax is not sufficient to invoke the aid of a court of equity. In addition to that fact, there must be lack of a plain, adequate, complete, and efficient remedy at law. In order to be plain, adequate, complete, and efficient, the remedy, by its nature and character, must be adapted and suited to the accomplishment of the end in view. It is not adequate and complete if several suits would .be required between the same pasties involving identical issues of fact and law. In other words, equity may intervene where a multiplicity of suits at law would be necessary to determine the controversy and to accord parties the rights to which they are entitled. Obviously, fo3ir separate actions would be required here, one against the treasurer of each county. The issues of fact and law would be identical, but it is not improbable that different conclusions would be reached, thus injecting uncei’tainty, confusion, and delay into the situation. For that reason, the remedy at law is not adequate, complete, and efficient.
While federal courts should maintain a proper reluctance to interfere, through use of the writ of injunction or otherwise, with a sovereign state in the collection of its revenues, guided by the considerations enunciated in the settled adjudieatiosis in respect of the question, the trial court correctly entertained equitable jurisdiction. Union Pacific R. Co. v. Board of County Commissioners, 247 U. S. 282, 38 S. Ct. 510, 62 L. Ed. 1110; Wilson Ill. Southern Ry. Co., 263 U. S. 574, 44 S. Ct. 203, 68 L. Ed. 456; Chicago G. W. Ry. Co. v. Kendall, 266 U. S. 94, 45 S. Ct. 55, 69 L. Ed. 183; Pleasant v. Missouri-Kansas-Texas R. Co. (C. C. A. 10) 66 F.(2d) 842; Roadway Express, Inc., v. Murray (D. C.) 60 F.(2d) 293; Atchison, T. & S. F. Ry. Co. v. Sullivan (C. C. A. 8) 173 F. 456.
The case of Mathews v. Rodgers, 284 U. S. 521, 52 S. Ct. 217, 76 L. Ed. 447, upon which defendants strongly rely, is not to the contrary. Plaintiffs there sued for themselves and others similarly situated to restrain the collection of a tax alleged to be void in that it imposed an unconstitutional burden on interstate commerce. It was held that the bill *529failed to state a cause of action cognizable in equity because as to each party a single suit brought at law to recover the tax would determine the constitutionality of such tax; that no facts were alleged showing the necessity for more than one suit; that the alleged unconstitutionality of the law depended upon its application to each of the appellees attended by different business conditions, and in that way presented separate issues of fact and law. The situation is different here. There is an identity of issues, both fact and law. They can be determined in one equitable proceeding, while, as previously suggested, at least four different actions at law would be required with possible divergence of conclusions. Stratton v. St. L. S. W. R. Co., 284 U. S. 530, 52 S. Ct. 222, 76 L. Ed. 465, also stressed by defendants, unlike this ease, did not necessitate a multiplicity of suits to recover the tax involved.
We turn now to the other question involved. Plaintiff operates a railway system in the states of Illinois, Iowa, Michigan, Minnesota, Nebraska, North Dakota, South Dakota, Wisconsin, and Wyoming. In fixing the taxable value of property in Wyoming, the state board of equalization considered and used four factors, namely: Traffic units, 1.58 per cent.; rolling stock, 1.65 per cent.; operating revenue, a composite figure between gross and net, 1.89 per cent. — admittedly erroneous, the correct figure concededly being 1.791 per cent. — and track mileage, 3.29 per cent. Each factor represented the proportion the part in Wyoming boro to the entire system. Those sums were added, the total divided by four, and that average was the measure finally adopled. The parties agree that the first three factors were correct. No dispute arises from their use. The controversy relates to the fourth. The first three total 5.02 per cent., and their average is 1.673 per cent. Their use, with the fourth eliminated, would result in a valuation of $6,278,534.-14. The same method of computation, including the fourth, resulted in valuating the property at $7,881,003.94, thus making a difference of $1,602,468.90.
The court found that the railroad system embraces 8,180.20 miles of main line track of which 278.35 miles are located in Wyoming; that the quality, cost, and value of such property within that state, measured by main line track, is greatly less than that throughout the system. That finding is sustained by substantial evidence. Conditions throughout the system are not substantially uniform. They differ widely. The company owns costly grade separations in Chicago, generally known as track elevations raising the main line grade twelve or fifteen feet above the street level to permit traffic in the streets without interruption. There are no such elevations in Wyoming. It has stone ballast in other states. There is none in Wyoming. Its bridges in some of the other states are of the expensive stone or stone arch type, while most of those in Wyoming are temporary in character, called pile trestles. Its station facilities in other states, particularly in Illinois, are extensive in capacity and expensive i1' character. Except for three or four, those in Wyoming are of temporary construction, some being car bodies and platforms. With a few exceptions', the rails used for yard and side track purposes in Wyoming are substantially lighter in weight, and consequently less in value, than those used in other states, notably Illinois, Wisconsin, and Iowa. These differences are substantial. There is lack of uniformity in conditions throughout the system.
 The so-called track mileage method of fixing value of railroad property for tax purposes, that is to say, ascertaining and fixing the figure which bears the same ratio to the value of the entire system that the miles of track in the state bear to the total mileage of ilie system, both within and without the state, is an approved method where conditions are fairly uniform throughout the system. State Railroad Tax Cases, 92 U. S. 575, 23 L. Ed. 663; Cleveland, etc., Railway Co. v. Backus, 154 U. S. 439, 14 S. Ct. 1122, 38 L. Ed. 1041; American Refrigerator Transit Co. v. Hall, 174 U. S. 70, 19 S. Ct. 599, 43 L. Ed. 899; Atchison, T. & S. F. Ry. Co. v. Sullivan, supra. But that method obviously is arbitrary and unreasonable and cannot be sustained if conditions within and without the state vary substantially or differ widely. Its application in such circumstances results in taxing property outside the state under a mere pre tense. Pittsburgh, etc., Railway Co. v. Backus, 154 U. S. 421, 14 S. Ct. 1114, 38 L. Ed. 1031; Western Union Telegraph Co. v. Taggart, 163 U. S. 1, 16 S. Ct. 1054, 41 L. Ed. 49; Fargo v. Hart, 193 U. S. 490, 24 S. Ct. 498, 48 L. Ed. 761; Wallace v. Hines, 253 U. S. 66, 40 S. Ct. 435, 64 L. Ed. 782.
In view of the court’s finding that the parts of the system within and without the state are not fairly uniform, but differ widely, and that finding being supported by substantial and virtually uneontroverted testimony, the use of the track mileage factor, without making allowance for such differences, was an arbitrary and unreasonable method in *530fixing the value of the property within the state. It not merely effected an excessive value with a consequent injustice; its effect was to tax property without the state. It amounted to fraud in law, although members of the board of equalization acted without fraudulent or other improper motive. That cannot be upheld. Defendants undertake to sustain the assessment with the argument that the other factors were proper. That fact cannot save them, because it merely reduces the quantum of vice. It still exists. It is plain and by mathematical calculation it can be determined that its presence increased the value placed on plaintiff’s property $1,692,468.90. The court correctly reduced the value by that amount, computed the tax on the corrected sum, made the apportionment thereof to the four counties and restrained the collection of any sum in excess of that amount.
Accordingly, the judgment is affirmed.

 Note 3.
“Actions to enjoin the illegal levy of taxes and assessments must be brought .against the corporation or person for whose use and benefit the levy is made; and if the levy would go upon the tax list, the county treasurer must bo joined in. the action.” Section 89-4202. Revised Statutes, 1931.
“Actions to enjoin the collection of taxes and assessments must be brought against the officer whose duty it is to collect the same; actions to recover back taxes and assessments must be brought against the officer who made the collection, or, if he is dead, against his personal representative; and when they were not collected on the tax list, the corporation which made the levy must be joined in the action; provided, that when the money derived from said taxes or assessments has been actually paid over to any county or municipal corporation for whose use and benefit it was levied or collected, then an action shall be brought against said county or municipal corporation to recover said taxes or assessments.” Section 89-4203.
“In all cases where any person shall pay any tax, or any portion thereof, that shall thereafter be found to be erroneous or illegal, whether the same be owing to clerical errors or other errors, the board of county commissioners shall direct the treasurer to refund the same to the taxpayer, or, in case any real property subject to taxation, shall be sold for the payment of such erroneous tax, the error in tax may at any time be corrected as above provided, and shall not affect the validity of the sale, but such property shall be redeemed by, the county as hereinafter set forth.” Section 115-311.
“District courts shall have jurisdiction to enjoin the illegal levy of taxes and assessments, or the collection of either, and of actions to recover back sueh taxes or assessments as have been collected, without uegard to the amount thereof; but no recovery shall he had unless the action be brought within one year after the taxes or assessments are collected.” Section 89-4201.